DETAILED ACTION
This communication is response to the amendment filed 09/23/2022. Claims 1-32 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, 17, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant argument that Sun fails to disclose “wherein the COT-SI further indicates an additional set of time and frequency resources reserved for communication exclusively by the UE”, the examiner respectfully disagrees.
Sun disclose that the control channel monitoring configuration for the at least one COT-SI includes at least one of a time parameter, a frequency parameter, a monitoring periodicity parameter, an offset parameter, a control resource set (CORESET) parameter (see Sun, ¶ 0013). Sun further discloses that in some aspects, the UE 120 may receive the COT-SIs via a single PDCCH. For example, the UE 120 may receive multiple bit indicators in a single PDCCH for multiple COT tables. Additionally, or alternatively, the UE 120 may receive the multiple bit indicators via multiple PDCCHs associated with different frequency resources, time resources, monitoring periodicities, or monitoring configurations (see Sun, ¶ 0062). Sun also discloses that the UE 120 may receive increasing amounts of information regarding the COT structure as additional resources are available, rather than using a relatively large single resource to signal all information regarding the COT structure (see Sun, ¶ 0063).
Thus, Sun obviously discloses  “wherein the COT-SI further indicates an additional set of time and frequency resources reserved for communication exclusively by the UE” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 9, 10, 17, 18, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2020/0314902 to SUN et al. (hereafter Sun) in view of US Pub. 2022/0141872 to WANG et al. (hereafter Wang).

Regarding claim 1, Sun discloses a method of wireless communication performed by a user equipment (UE) (see Sun, ¶ 0007: a method of wireless communication performed by an apparatus of a user equipment (UE)), the method comprising: 
establishing, by the UE, a current channel occupancy time (COT) on a shared communication spectrum for UE transmissions in response to success of a listen before talk (LBT) procedure (see Sun, ¶ 0009: the at least one COT-SI includes an explicit indication of at least one of a COT duration, a remaining COT duration, a COT end location, a pause start location, a pause end location, a current location, a traffic class, a listen-before-talk (LBT) type, or a configured grant uplink (CG-UL) parameter; ¶ 0060: the UE 120 may determine one or more parameters for communicating with the BS 110 based on the set of COT-SIs. For example, UE 120 may determine an LBT type based on whether a transmit occasion is inside or outside of an acquired COT. In another example, the COT-SI may trigger or enable a RACH occasion within the acquired COT for an idle mode UE 120 to transmit a RACH); 
generating, by the UE, a COT structure information (COT-SI) message including at least a remaining duration of the current COT and a set of time and frequency resources of the current COT (see Sun, ¶ 0009: the at least one COT-SI includes an explicit indication of at least one of a COT duration, a remaining COT duration, a COT end location, a pause start location, a pause end location, a current location, a traffic class, a listen-before-talk (LBT) type, or a configured grant uplink (CG-UL) parameter; ¶ 0013: the control channel monitoring configuration for the at least one COT-SI includes at least one of a time parameter, a frequency parameter, a monitoring periodicity parameter, an offset parameter, a control resource set (CORESET) parameter; ¶ 0060: the COT-SI may trigger or enable a RACH occasion within the acquired COT for an idle mode UE 120 to transmit a RACH. In some aspects, the first COT-SI may include information identifying a COT end symbol, a COT duration (which may be implemented as a remaining COT duration indicator, or remaining COT duration), a first COT pause start symbol, a first COT pause end symbol, a second COT pause start symbol, or a second COT pause end symbol. In this case, the first COT-SI may explicitly identify a remaining COT duration and a COT pause indicator in a DCI; ¶ 0048: scheduled access to time-frequency resources), wherein the COT-SI further indicates an additional set of time and frequency resources reserved for communications exclusively by the UE (see SUN, ¶ 0013: the control channel monitoring configuration for the at least one COT-SI includes at least one of a time parameter, a frequency parameter, a monitoring periodicity parameter, an offset parameter, a control resource set (CORESET) parameter; ¶ 0062: in some aspects, the UE 120 may receive the COT-SIs via a single PDCCH. For example, the UE 120 may receive multiple bit indicators in a single PDCCH for multiple COT tables. Additionally, or alternatively, the UE 120 may receive the multiple bit indicators via multiple PDCCHs associated with different frequency resources, time resources, monitoring periodicities, or monitoring configurations; ¶ 0063: the UE 120 may receive increasing amounts of information regarding the COT structure as additional resources are available, rather than using a relatively large single resource to signal all information regarding the COT structure); 
transmitting, by the UE, the COT-SI message to one or more neighboring UEs via sidelink transmission (see Sun, ¶ 0047: a UE may function as a scheduling entity in a peer-to-peer (P2P) network, in a mesh network, or another type of network. In a mesh network example, UEs may optionally communicate directly with one another in addition to communicating with the scheduling entity; ¶ 0049: two or more UEs 120 (for example, shown as the UE 120a and the UE 120e) may communicate directly using one or more sidelink channels (for example, without using a BS 110 as an intermediary to communicate with one another). For example, the UEs 120 may communicate using peer-to-peer (P2P) communications, device-to-device (D2D) communications, a vehicle-to-everything (V2X) protocol (which may include a vehicle-to-vehicle (V2V) protocol, a vehicle-to-infrastructure (V2I) protocol, or similar protocol), a mesh network, or similar networks, or combinations thereof. In this case, the UE 120 may perform scheduling operations, resource selection operations, as well as other operations described elsewhere herein as being performed by the BS 110); and 
transmitting, by the UE, the UE transmissions within the set of time and frequency resources of the current COT (see Sun, ¶ 0015: the UE is configured to communicate in accordance with a stored configuration indicating that a slot format is flexibly assigned before receiving the at least one COT-SI; ¶ 0048: in a wireless communication network with a scheduled access to time-frequency resources and having a cellular configuration, a P2P configuration, and a mesh configuration, a scheduling entity and one or more subordinate entities may communicate utilizing the scheduled resources; ¶ 0049: two or more UEs 120 (for example, shown as the UE 120a and the UE 120e) may communicate directly using one or more sidelink channels (for example, without using a BS 110 as an intermediary to communicate with one another)).
Sun implicitly disclose transmitting, by the UE, the UE transmissions within the set of time and frequency resources of the current COT.
However, Wang discloses transmitting, by the UE, the UE transmissions within the set of time and frequency resources of the current COT (see LI, ¶ 0109: where the COT structure indication indicates UL-DL switch points and additional control resources, so UEs with uplink control signaling triggered can transmit UL signaling with those additional control resources. In this example, UE1 transmits UL data within the COT as indicated by references 201 and 202; ¶ 0110: If they are triggered during a gNB initiated COT, the transmission would then occur during the same COT with the additional control resources indicated/scheduled by the COT structure indication signaling. The UE may not need to wait for the next dedicated occasion to perform transmission, which may be available outside of the current COT period).
Wang also discloses the well-known teaching of wherein the COT-SI further indicates an additional set of time and frequency resources reserved for communications exclusively by the UE (see Wang, ¶ 0074: methods may be provided to indicate additional UL control resources to a UE or a group of UEs that may trigger UL control signaling transmission via a gNB initiated COT structure indication signaling. Upon triggering of an uplink control signaling, the UEs may first check if there is dedicated control resource available during the indicated UL slots, if such a resource found, the UE can use it to transmit the UL control signaling, otherwise, the UE can use the additional control resource indicated by the COT structure indication to transmit the UL control signaling; ¶ 0079: According to some embodiments, one or multiple control channel resources (in frequency or time domain) may be indicated/included in the COT structure (e.g., using DCI signaling, RRC signaling, MAC CE signaling, etc.). The control resources may be UE specific or shared for a group UEs; ¶ 0109: the COT structure indication indicates UL-DL switch points and additional control resources, so UEs with uplink control signaling triggered can transmit UL signaling with those additional control resource).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught by Wang and incorporate it into the system of Sun so that QoS of the corresponding services are better secured (see Wang, ¶ 0074).

Regarding claim 2, Sun in view of Wang discloses the method of claim 1, Sun does not explicitly disclose wherein the UE transmissions and the COT-SI message are transmitted within the additional set of time and frequency reserved resources.
However, Wang discloses wherein the UE transmissions and the COT-SI message are transmitted within the additional set of time and frequency reserved resources (see Wang, ¶ 0074: Upon triggering of an uplink control signaling, the UEs may first check if there is dedicated control resource available during the indicated UL slots, if such a resource found, the UE can use it to transmit the UL control signaling, otherwise, the UE can use the additional control resource indicated by the COT structure indication to transmit the UL control signaling; ¶ 0109: an example on a shared COT, where the COT structure indication indicates UL-DL switch points and additional control resources, so UEs with uplink control signaling triggered can transmit UL signaling with those additional control resources).

Regarding claim 9, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 10, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 17, it is rejected for the same reasons as set forth in claim 1. Although phrased as non-transitory computer-readable medium claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 18, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Regarding claim 25, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Regarding claim 26, it is rejected for the same reasons as set forth in claim 2. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 2.

Allowable Subject Matter
Claims 3-8, 11-16, 19-24, and 27-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464